Exhibit 10.7

 

INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

This Intellectual Property License Agreement (this “License Agreement”) is made
and entered into as of November 25, 2014 and effective as of the Distribution
Date (defined below), by and between OCCIDENTAL PETROLEUM CORPORATION, a
Delaware corporation (“OPC”), and CALIFORNIA RESOURCES CORPORATION, a Delaware
corporation (“CRC”) (each a “Party” and collectively, the “Parties”).

 

Recitals

 

A.                                    OPC and its Affiliates desire to grant CRC
rights to the Object Code, Source Code and Code Documentation of certain
software that is owned by OPC and/or its Affiliates and was used in the conduct
of the business of CRC and its Affiliates prior to the Distribution Date and
listed in Exhibit A (the “Oxy Owned Software”).

 

B.                                    OPC and its Affiliates desire to grant CRC
rights to certain operations Intellectual Property, user manuals, technical
information, training manuals, protocols, policies, and specifications or other
explanatory or informational materials that are owned by OPC and/or its
Affiliates and listed in Exhibit B.

 

C.                                    OPC’s Affiliate, OXY USA Inc. (“OXY USA”),
is the assignee of U.S. Patent No. 7,731,037, and desires to grant CRC rights to
this patent and any extensions, divisions, continuations, reexaminations, and
reissues thereof that OXY USA owns or controls (collectively, the “Licensed
Patents”).

 

D.                                    CRC and its Affiliates desire to grant OPC
rights to certain data, technical information, and other materials owned by CRC
and/or its Affiliates immediately after the Distribution Date, as more fully
described in Schedule 1.3(c) (CRC Intellectual Property) to that certain
Separation and Distribution Agreement between the Parties, made and entered into
as of November 25, 2014 (the “SDA”), along with any Intellectual Property
associated therewith (the “CRC Owned Data and Documentation”), as listed in
Exhibit C.

 

E.                                     OPC desires to grant to CRC a limited
non-exclusive license to the Oxy Owned Software, Oxy Owned Operations IP, Supply
Chain Documentation, and Licensed Patents; and (ii) CRC desires to grant to OPC
a limited non-exclusive license to the CRC Owned Data and Documentation, on the
terms and conditions set forth in this License Agreement.

 

Agreement

 

In consideration of the promises and the respective agreements contained herein,
and for other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

 

1.                                      Definitions

 

1.1                               When used in this License Agreement, the
following terms shall have the meanings set forth below:

 

1

--------------------------------------------------------------------------------


 

(a)                                 “Action” means any demand, action, claim,
dispute, suit, countersuit, arbitration, inquiry, subpoena, proceeding or
investigation of any nature (whether criminal, civil, legislative,
administrative, regulatory, prosecutorial or otherwise) by or before any
federal, state, local, foreign or international Governmental Authority or any
arbitration or mediation tribunal.

 

(b)                                 “Acquirer” means any Third Party that
acquires, either directly or indirectly, Control, whether accomplished by
statutory merger, consolidation or share exchange, stock or asset sale or
purchase, or any other form of transaction.

 

(c)                                  “Affiliate” means any Person which
(i) Controls directly or indirectly a Party, or (ii) is Controlled directly or
indirectly by such Party, or (iii) is directly or indirectly Controlled by a
Person which directly or indirectly Controls such Party.

 

(d)                                 “Code Documentation” means (i) any design
specifications (e.g., logic manuals, flow charts, and principles of operation),
testing specifications, test procedures (automated or manual), internal
documentation (e.g., database schema designs, functional specifications,
training materials, sales guides, build procedures) and (ii) any internal
development tools (e.g., build tools, install tools, test tools,
debug/diagnostic tools, reviewer guides), and localization versions, all of the
foregoing to the extent provided to CRC by OPC under this License Agreement and
related to the Source Code of the software listed in Exhibit A.

 

(e)                                  “Confidential Information” means any
information of a Party or its Affiliates (each a “Discloser”) that is not
generally available to the public and is (i) disclosed to the other Party or its
Affiliates (each a “Recipient”); and (ii) in the case of OPC or its Affiliates
as a Discloser, related to the Oxy Owned Software, Oxy Owned Operations IP,
Supply Chain Documentation, or any unpublished patent applications, or (iii) in
the case of CRC or its Affiliates as a Discloser, related to the CRC Owned Data
and Documentation.  Confidential Information includes any information that meets
the criteria above, regardless of the form in which such information appears, or
by which it is communicated whether in tangible or intangible form, whether or
not marked as confidential or otherwise identified as confidential.  However,
Confidential Information does not include any information that: (A) is already
in the public domain at the time of disclosure or becomes available to the
public through no breach of this License Agreement and without the fault of the
Recipient; (B) was rightfully known to the Recipient without obligation of
confidentiality at the time of its disclosure; (C) is independently developed by
the Recipient without the use of any Confidential Information; or (D) is
subsequently learned from a Third Party that has the right to disclose the
Confidential Information and is not under a confidentiality obligation to the
Discloser.

 

(f)                                   “Control” means the ability to direct,
manage or dictate the actions of or determine the management of the entity in
question, whether by the elections of members of the board of directors or other
governing body of such entity, or by having a majority number of members of such
governing body, or by any other means.

 

(g)                                  “Distribution Date” has the meaning set
forth in the SDA.

 

2

--------------------------------------------------------------------------------


 

(h)                                 “Governmental Authority” means any nation or
government, any state, municipality or other political subdivision thereof, and
any entity, body, agency, commission, department, board, bureau, court, tribunal
or other instrumentality, whether federal, state, local, domestic, foreign or
multinational, exercising executive, legislative, judicial, regulatory,
administrative or other similar functions of, or pertaining to, government and
any executive official thereof.

 

(i)                                     “Intellectual Property” means any and
all intellectual property rights, under the law of any jurisdiction, both
statutory and common law rights, including: (i) utility models, supplementary
protection certificates, statutory invention registrations, patents and
applications for same, and extensions, divisions, continuations, reexaminations,
and reissues thereof; (ii) trademarks, service marks, trade names, slogans,
domain names, logos, and trade dress (including all goodwill associated with the
foregoing), and registrations and applications for registrations thereof;
(iii) copyrights, moral rights, other rights in works of authorship and
registrations and applications for registration of the foregoing; and (iv) trade
secrets, know-how, and rights in confidential information, including designs,
concepts, compilations of information, methods, techniques, procedures,
processes, whether or not patentable.

 

(j)                                    “iSupplier Portal” is defined in
Paragraph 2 of Exhibit B.

 

(k)                                 “License Agreement” is defined in the
preamble.

 

(l)                                     “CRC” is defined in the preamble.

 

(m)                             “CRC Owned Data and Documentation” is defined in
the recitals.

 

(n)                                 “CRC Indemnitees” means CRC and its
Affiliates, each of their respective directors, officers and employees, and each
of the heirs, executors, successors and assigns of any of the foregoing.

 

(o)                                 “OPC” is defined in the preamble.

 

(p)                                 “OPC Indemnitees” means OPC and its
Affiliates, each of their respective directors, officers and employees, and each
of the heirs, executors, successors and assigns of any of the foregoing.

 

(q)                                 “Losses” means losses (including any
diminution in value), costs, damages, penalties and expenses (including legal
and accounting fees and expenses and costs of investigation and litigation),
whether or not involving an Action.

 

(r)                                    “Object Code” means the machine-readable
version of the software listed in Exhibit A and provided to CRC by OPC under
this License Agreement.

 

(s)                                   “OXY USA” is defined in the recitals.

 

(t)                                    “Oxy Owned Operations IP” is defined in
Paragraph 1 of Exhibit B.

 

(u)                                 “Oxy Owned Software” is defined in the
recitals.

 

3

--------------------------------------------------------------------------------


 

(v)                                 “Party” or “Parties” is defined in the
preamble.

 

(w)                               “Person” means an individual, group,
partnership, corporation, limited liability company, trust or other association
or entity, including Governmental Authorities.

 

(x)                                 “SDA” is defined in the recitals.

 

(y)                                 “Source Code” means code, or any portions
thereof, in human readable, high-level language, which when compiled or
assembled, becomes the executable Object Code, or any portion thereof, of the
software listed in Exhibit A and provided to CRC by OPC under this License
Agreement.

 

(z)                                  “Subsidiary” means, with respect to a
Person, any Person which is Controlled directly or indirectly by such Person.

 

(aa)                          “Supply Chain Documentation” is defined in
Paragraph 2 of Exhibit B.

 

(bb)                          “Supply Chain Global Process Governance Teamsite”
is defined in Paragraph 2 of Exhibit B.

 

(cc)                            “Supplier Webpage” is defined in Paragraph 2 of
Exhibit B.

 

(dd)                          “Third Party” means any Person that is not a Party
to this License Agreement other than an Affiliate of a Party.

 

(ee)                            “Transfer” is defined in Section 8.1.

 

(ff)                              “Use” means to copy, install, use, access,
display, run, and otherwise interact with, in its intended manner.

 

2.                                      License of Oxy Owned Software, Oxy Owned
Operations IP, and Supply Chain Documentation

 

2.1                               License Grant.

 

(a)                                 Subject to CRC’s compliance with the terms
and conditions of this License Agreement, OPC, on behalf of itself and its
Affiliates, hereby grants to CRC (for itself and the beneficial use of CRC’s
Affiliates) a royalty-free, perpetual, non-exclusive, sublicensable license to
(i) Use, modify, or otherwise exploit, and (ii) create, Use, modify or otherwise
exploit derivative works of, the Oxy Owned Software, Oxy Owned Operations IP,
and Supply Chain Documentation, all of the foregoing solely and exclusively for
CRC’s or its Affiliates’ internal business purposes.

 

(b)                                 Neither CRC nor its Affiliates shall Use the
Oxy Owned Software, Oxy Owned Operations IP, or Supply Chain Documentation for
the sole or direct benefit of a Third Party.  Any use or modification of the Oxy
Owned Software, Oxy Owned Operations IP, or Supply Chain Documentation not
expressly permitted in this License Agreement is prohibited.

 

4

--------------------------------------------------------------------------------


 

(c)                                  CRC’s right to sublicense the license
granted with respect to the Oxy Owned Software and Supply Chain Documentation
pursuant to this Section 2.1 is limited to sublicenses to Third Parties
performing services or providing goods solely and exclusively for the benefit of
CRC or CRC’s Affiliates.  For clarity, Use of the Oxy Owned Software, Oxy Owned
Operations IP, or Supply Chain Documentation that benefits other interest owners
in oil and gas leases or assets with respect to which CRC or any of its
Affiliates is the operator is not a violation of this Section 2.1.

 

(d)                                 Solely with respect to the Oxy Owned
Operations IP, CRC may sublicense the license granted in this Section 2.1 to
(i) Third Parties performing services or providing goods solely and exclusively
for the benefit of CRC or CRC’s Affiliates; and (ii) a Third Party that acquires
ownership of CRC oil and gas assets from CRC or any of its Affiliates; provided,
however, that (A) such sublicense is in writing and contains confidentiality and
use restrictions at least as stringent as those in this Agreement; (B) with
respect to a sublicense under this subitem (ii), the sublicensed Oxy Owned
Operations IP is limited to the Oxy Owned Operations IP that directly and
specifically relates to the oil and gas assets so acquired by such Third Party,
and (C) such sublicense includes a right of OPC to enforce such sublicense, as a
third party beneficiary, directly against such Third Party sublicensee.

 

2.2                               Ownership.  As between the Parties, all right,
title, and interest in and to the Oxy Owned Software, Oxy Owned Operations IP,
and Supply Chain Documentation, including any derivative works of and all
Intellectual Property related to the Oxy Owned Software, Oxy Owned Operations
IP, and Supply Chain Documentation, are and at all times will be, the sole and
exclusive property of OPC or its Affiliates, as applicable.  CRC, on behalf of
itself and its Affiliates, hereby assigns to OPC and its applicable Affiliates,
all right, title, and interest it has or may have in any derivative works of the
Oxy Owned Software, Oxy Owned Operations IP, and Supply Chain Documentation;
provided, however, that CRC and its Affiliates shall have no obligation under
this Agreement to provide to OPC any derivative works created from any of the
Oxy Owned Software, Oxy Owned Operations IP, or Supply Chain Documentation. 
Except as expressly set forth in this License Agreement, CRC acquires no rights
in or to the Oxy Owned Software, Oxy Owned Operations IP, or Supply Chain
Documentation.  All rights not expressly granted in this License Agreement are
reserved to OPC and its Affiliates, including the right to apply for any patents
or other Intellectual Property registrations related to the Oxy Owned Software,
Oxy Owned Operations IP, or Supply Chain Documentation.

 

2.3                               Proprietary Notices.  CRC shall not alter,
obscure, or remove any trademark, patent notice, or other proprietary or legal
notice displayed by or contained in any portion of the Oxy Owned Software, Oxy
Owned Operations IP, or Supply Chain Documentation or any associated materials.

 

2.4                              No Updates.  OPC has no obligation to provide
CRC with any fixes or updates to the Oxy Owned Software, Oxy Owned Operations
IP, or Supply Chain Documentation, or otherwise maintain the Oxy Owned Software,
Oxy Owned Operations IP, or Supply Chain Documentation in any way.

 

5

--------------------------------------------------------------------------------


 

3.                                      Licensed Patents

 

3.1                               License Grant.  Subject to CRC’s compliance
with the terms and conditions of this License Agreement, OXY USA hereby grants
to CRC (for itself and the beneficial use of CRC’s Affiliates) a royalty-free,
non-exclusive, sublicensable license to make or have made, use, sell, and offer
for sale, export, and import into the United States and any other country or
countries, any and all goods and services covered by the Licensed Patents and to
otherwise practice, exploit, modify, enhance and use the Licensed Patents,
including any such modifications or enhancements, all to the extent solely and
exclusively for the benefit of CRC and CRC’s Affiliates.  For clarity,
exploitation of the foregoing license that benefits other interest owners in oil
and gas leases or assets with respect to which CRC or any of its Affiliates is
the operator is not a violation of this Section 3.1.

 

3.2                               Marking.  CRC will mark all goods covered by
the Licensed Patents with all applicable proprietary legends (e.g., patent
pending, patent numbers) as required to ensure the enforceability of the
Licensed Patents under all applicable laws.

 

3.3                               Ownership.  As between the Parties, all right,
title, and interest in and to the Licensed Patents, including any modifications
or improvements of and all Intellectual Property related to the Licensed
Patents, are and at all times will be, the sole and exclusive property of OXY
USA or its Affiliates, as applicable.  CRC, on behalf of itself and its
Affiliates, hereby assigns to OXY USA and its applicable Affiliates all right,
title, and interest it has or may have in any modifications or enhancement of
the Licensed Patents.  Except as expressly set forth in this License Agreement,
CRC acquires no rights in or to the Licensed Patents.  All rights not expressly
granted in this License Agreement are reserved to OPC and its Affiliates,
including the right to apply for any patents or other Intellectual Property
registrations related to the Licensed Patents.

 

3.4                               Infringement Notice. If CRC at any time
becomes aware or receives notice of any suspected or actual unauthorized use or
other infringement of a Licensed Patent, then CRC shall promptly give written
notice thereof to OXY USA providing all information in CRC’s or its Affiliates’
possession regarding such infringement.

 

3.5                               Enforcement.  OXY USA has the sole right to
bring a legal action for infringement of any and all Licensed Patents and to
seek the recovery of damages related to such infringement.  Upon notice of
suspected or actual infringement in accordance with Section 3.4, at OXY USA’s
sole discretion, OXY USA may bring a legal action for such patent infringement
or begin negotiations for the cessation of such infringement.  As between the
Parties, OXY USA (a) has the sole and exclusive right to sue and recover past,
present, and future damages related to the Licensed Patents incurred by OXY USA,
CRC, and their respective Affiliates; (b) has the sole and exclusive right and
option to name CRC and any of its Affiliates as a party plaintiff in such suit;
and (c) may seek any damages incurred as a result of such infringement of the
Licensed Patents.  Any amount awarded or paid as a result of such legal action
shall be paid to OXY USA.  CRC shall have the right to employ separate counsel
and participate in the prosecution of any infringement cause of action
instituted by OXY USA at CRC’s sole cost.

 

6

--------------------------------------------------------------------------------


 

4.                                      CRC Owned Data and Documentation License

 

4.1                               License Grant.  Subject to OPC’s compliance
with the terms and conditions of this License Agreement, CRC, on behalf of
itself and its Affiliates, hereby grants to OPC (for itself and the beneficial
use of OPC’s Affiliates) a royalty-free, perpetual, non-exclusive, sublicensable
license to (a) Use, modify, or otherwise exploit, and (b) create, Use, modify or
otherwise exploit derivative works of, the CRC Owned Data and Documentation
solely and exclusively for OPC’s or its Affiliates’ internal business purposes. 
Neither OPC nor its Affiliates shall Use the CRC Owned Data and Documentation
for the sole or direct benefit of a Third Party.  Any use or modification of the
CRC Owned Data and Documentation not expressly permitted in this License
Agreement is prohibited.  For clarity, Use of the CRC Owned Data and
Documentation that benefits other interest owners in oil and gas leases or
assets with respect to which OPC or any of its Affiliates is the operator is not
a violation of this Section 4.1.

 

4.2                               Ownership.  As between the Parties, all right,
title, and interest in and to the CRC Owned Data and Documentation, including
any derivative works of and all Intellectual Property related to the CRC Owned
Data and Documentation, are and at all times will be, the sole and exclusive
property of CRC or its Affiliates, as applicable.  OPC, on behalf of itself and
its Affiliates, hereby assigns to CRC and its applicable Affiliates, all right,
title, and interest it has or may have in any derivative works of the CRC Owned
Data and Documentation; provided, however, that OPC and its Affiliates shall
have no obligation under this Agreement to provide to CRC any derivative works
created from any of the CRC Owned Data and Documentation.  Except as expressly
set forth in this License Agreement, OPC acquires no rights in or to the CRC
Owned Data and Documentation.  All rights not expressly granted in this License
Agreement are reserved to CRC and its Affiliates, including the right to apply
for any patents or other Intellectual Property registrations related to the CRC
Owned Data and Documentation.

 

4.3                               Proprietary Notices.  OPC shall not alter,
obscure, or remove any trademark, patent notice, or other proprietary or legal
notice displayed by or contained in any portion of the CRC Owned Data and
Documentation or any associated materials.

 

4.4                               No Updates.  CRC has no obligation to provide
OPC with any fixes or updates to the CRC Owned Data and Documentation, or
otherwise maintain the CRC Owned Data and Documentation in any way.

 

5.                                      Confidential Treatment

 

5.1                               Protection.  Each Party agrees to secure and
protect the Confidential Information of the other Party using at least as great
a degree of care as it uses to protect its own confidential information of a
similar nature, but in no event less than reasonable care.  Each Party agrees to
hold the Confidential Information in confidence and not disclose it to Third
Parties, except as permitted under this License Agreement.

 

5.2                              Other CRC Obligations.  Except as expressly
permitted by this License Agreement, CRC agrees:

 

(a)                                 to keep the Oxy Owned Software, Oxy Owned
Operations IP, and Supply Chain Documentation confidential and to take
appropriate steps to ensure that the employees, agents, officers and
representatives of CRC, contractors and CRC’s

 

7

--------------------------------------------------------------------------------


 

Affiliates (as well as contractors of any such Affiliate) that Use the Oxy Owned
Software, Oxy Owned Operations IP, or Supply Chain Documentation pursuant to
this License Agreement keep the Oxy Owned Software, Oxy Owned Operations IP, and
Supply Chain Documentation confidential; and

 

(b)                                 not disclose or provide the Oxy Owned
Software, Oxy Owned Operations IP, or Supply Chain Documentation to any Third
Party.

 

5.3                               Other OPC Obligations.  Except as expressly
permitted by this License Agreement, OPC agrees:

 

(a)                                 to keep the CRC Owned Data and Documentation
confidential and to take appropriate steps to ensure that the employees, agents,
officers and representatives of OPC, contractors and OPC’s Affiliates (as well
as contractors of any such Affiliate) that Use the CRC Owned Data and
Documentation pursuant to this License Agreement keep the CRC Owned Data and
Documentation confidential; and

 

(b)                                 not disclose or provide the CRC Owned Data
and Documentation to any Third Party.

 

5.4                               Legally Required Disclosure.  Notwithstanding
the foregoing, a Recipient may disclose Confidential Information of a Discloser
to a Governmental Authority but only to the extent such disclosure is
specifically required by applicable law, stock exchange rules or by a
governmental order, decree or regulation, in each case, in the opinion of
Recipient’s legal counsel.  In addition, each Recipient shall use best efforts
to preserve the confidentiality of the Confidential Information of the Discloser
in any such disclosure to the extent the applicable law, stock exchange rule,
governmental order, decree or regulation gives such Recipient the right to do
so.  Each Recipient agrees to inform the Discloser of (a) any request or demand
for disclosure made upon such Recipient by a Governmental Authority and (b) such
legal counsel’s opinion that such disclosure is necessary prior to making such
disclosure.

 

6.                                      Use by Affiliates

 

6.1                               Same Rights.  Any Affiliate of CRC shall have
the same right to exploit the Oxy Owned Software, Oxy Owned Operations IP,
Supply Chain Documentation, and Licensed Patents as CRC.  Any Affiliate of OPC
shall have the same right to exploit the CRC Owned Data and Documentation as
OPC.  Each Affiliate that exercises such right shall be bound by, and shall
comply with all of the terms and conditions of, this License Agreement as though
it were “CRC” or “OPC,” as applicable, hereunder, but CRC or OPC, as applicable,
shall at all times remain responsible for all Use or other exploitation of the
Oxy Owned Software, Oxy Owned Operations IP, Supply Chain Documentation,
Licensed Patents or CRC Owned Data and Documentation, as applicable, under this
License Agreement by such Affiliate.

 

6.2                               Change in Affiliate Status.  If at any time a
prior Affiliate of CRC no longer meets the definition of an Affiliate or should
cease to exist, such prior Affiliate shall immediately return to CRC all Oxy
Owned Software, and Oxy Owned Operations IP and Documentation in its possession
and deliver a certificate from an authorized officer stating that such delivery
comprises and includes all Oxy Owned Software, Oxy Owned

 

8

--------------------------------------------------------------------------------


 

Operations IP, and Supply Chain Documentation previously in its possession, and
such prior Affiliate shall cease to have the right to exploit such Oxy Owned
Software, Oxy Owned Operations IP, and Supply Chain Documentation as well as the
Licensed Patents.  If at any time a prior Affiliate of OPC no longer meets the
definition of an Affiliate or should cease to exist, such prior Affiliate shall
immediately return to OPC all CRC Owned Data and Documentation in its possession
and deliver a certificate from an authorized officer stating that such delivery
comprises and includes all CRC Owned Data and Documentation previously in its
possession, and such prior Affiliate shall cease to have the right to exploit
such CRC Owned Data and Documentation.

 

7.                                      Indemnities

 

7.1                               CRC Indemnity.  CRC agrees for itself and its
Affiliates, successors, and assigns, to defend, indemnify and hold the OPC
Indemnitees harmless from and against any and all Losses whatsoever incurred by
and/or Actions imposed on any OPC Indemnitee in connection with, related to, or
arising from CRC’s or its Affiliates’ possession, Use, and/or other exploitation
of the licenses granted by OPC pursuant to this License Agreement; REGARDLESS OF
WHETHER SUCH CLAIM INVOLVES THE NEGLIGENCE, STRICT LIABILITY, OR FAULT OF AN OPC
INDEMNITEE.

 

7.2                               OPC Participation in Defense.  Any OPC
Indemnitee may participate in its defense at its own cost and expense and CRC
will consult with OPC in connection with defense and settlement.

 

7.3                               OPC Indemnity.  OPC agrees for itself and its
Affiliates, successors, and assigns, to defend, indemnify and hold the CRC
Indemnitees harmless from and against any and all Losses whatsoever incurred by
and/or Actions imposed on any CRC Indemnitee in connection with, related to, or
arising from OPC’s or its Affiliates’ possession, Use, and/or other exploitation
of the license granted by CRC pursuant to this License Agreement; REGARDLESS OF
WHETHER SUCH CLAIM INVOLVES THE NEGLIGENCE, STRICT LIABILITY, OR FAULT OF A CRC
INDEMNITEE.

 

7.4                               CRC Participation in Defense.  Any CRC
Indemnitee may participate in its defense at its own cost and expense and OPC
will consult with CRC in connection with defense and settlement.

 

8.                                      Transfer and Assignment

 

8.1                               No Transfer except as Permitted.  Except as
expressly permitted by this License Agreement, neither Party shall sell,
sublicense, assign or transfer, in whole or in part, directly or indirectly, by
contract, operation of law or otherwise (“Transfer”) this License Agreement or
any rights granted herein to any Third Party without the other Party’s prior
written consent, which may be withheld, conditioned or delayed at the sole
discretion of the other Party.  A change of control is considered a Transfer. 
Any Transfer to a Third Party not permitted by this License Agreement shall
automatically and, without any further action, be void ab initio.

 

8.2                               Permitted Transfer.  Upon written notice to
the other Party, a Party may Transfer this Agreement in its entirety to (a) an
Affiliate or (b) an Acquirer, provided that such Affiliate or Acquirer agrees in
writing to be bound by all terms and conditions of this License Agreement,
including all obligations and liabilities.

 

9

--------------------------------------------------------------------------------


 

9.                                      Termination of License

 

9.1                               Conditions of Termination.  This License
Agreement and the licenses granted herein may be terminated immediately by a
Party:

 

(a)                                 if the other Party breaches, in any material
respect, any provision of this License Agreement and fails to remedy such breach
within thirty (30) days following notice thereof from the non-breaching Party;
or

 

(b)                                 automatically, without any further action,
should the other Party voluntarily file a petition in bankruptcy or assign,
voluntarily or involuntarily, its assets for the benefit of its creditors or
should proceedings be commenced against or by the other Party under any
bankruptcy, insolvency or similar statute.

 

9.2                               Effect of Termination.

 

(a)                                 Upon termination of this License Agreement
by OPC pursuant to Section 9.1, CRC and each Affiliate in possession of Oxy
Owned Software, Oxy Owned Operations IP, or Supply Chain Documentation shall
destroy all such Oxy Owned Software, Oxy Owned Operations IP, or Supply Chain
Documentation in its possession, shall retain no copies thereof, and shall
provide evidence satisfactory to OPC of such destruction.  Notwithstanding the
foregoing, neither CRC nor its Affiliates shall be required to destroy any Oxy
Owned Software, Oxy Owned Operations IP, or Supply Chain Documentation that is
on any backup, archival, disaster recovery, or similar media.

 

(b)                                 Upon termination of this License Agreement
by CRC pursuant to Section 9.1, OPC and each Affiliate in possession of CRC
Owned Data and Documentation shall destroy all such CRC Owned Data and
Documentation in its possession, shall retain no copies thereof, and shall
provide evidence satisfactory to CRC of such destruction.  Notwithstanding the
foregoing, neither OPC nor its Affiliates shall be required to destroy any CRC
Owned Data and Documentation that is on any backup, archival, disaster recovery,
or similar media.

 

(c)                                  All provisions of this License Agreement
relating to the confidentiality of or restrictions on the use of the Oxy Owned
Software, Oxy Owned Operations IP, Supply Chain Documentation, Licensed Patents,
or CRC Owned Data and Documentation shall survive any termination of this
License Agreement.

 

9.3                               No Cross Default.

 

(a)                                 A breach by OPC or its Affiliates of its or
their obligations as a licensee under this License Agreement will not be deemed
to be a breach of OPC’s rights or obligations as a licensor under this License
Agreement, and will not affect OPC’s rights to its Oxy Owned Software, Oxy Owned
Operations IP, or Supply Chain Documentation that is licensed to CRC hereunder.

 

(b)                                 A breach by CRC or its Affiliates of its or
their obligations as a licensee under this License Agreement will not be deemed
to be a breach of CRC’s obligations as a licensor under this License Agreement,
and will not affect CRC’s rights to its CRC Owned Data and Documentation that is
licensed to OPC hereunder.

 

10

--------------------------------------------------------------------------------


 

10.                               Warranty and Disclaimers

 

10.1                        No Liability.

 

(a)                                 OPC and its Affiliates shall not be liable
for any loss, damage, injury or other casualty of any kind or by whomsoever
caused, to the person or property of anyone, including CRC or its Affiliates,
agents or customers, arising out of or resulting from CRC’s and/or its
Affiliates or their respective successors, or assigns, possession, Use, or other
exploitation of any of the Oxy Owned Software, Oxy Owned Operations IP, Supply
Chain Documentation, or the Licensed Patents.

 

(b)                                 CRC and its Affiliates shall not be liable
for any loss, damage, injury or other casualty of any kind or by whomsoever
caused, to the person or property of anyone, including OPC or its Affiliates,
agents or customers, arising out of or resulting from OPC’s and/or its
Affiliates or their respective successors, or assigns, possession, Use, or other
exploitation of any of the CRC Owned Data and Documentation.

 

10.2                        No Other Warranties.  CRC ACCEPTS THE OXY OWNED
SOFTWARE, OXY OPERATIONS IP, SUPPLY CHAIN DOCUMENTATION, AND LICENSED PATENTS
“AS IS” AND “WITH ALL FAULTS” (WHETHER DETECTABLE OR NOT).  OPC ACCEPTS THE CRC
DATA AND DOCUMENTATION “AS IS” AND “WITH ALL FAULTS” (WHETHER DETECTABLE OR
NOT).  NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED,
OF ANY KIND OR DESCRIPTION WITH RESPECT TO THE OXY OWNED SOFTWARE, OXY
OPERATIONS IP, SUPPLY CHAIN DOCUMENTATION, LICENSED PATENTS, OR CRC DATA AND
DOCUMENTATION, INCLUDING ANY WARRANTY REGARDING MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, TITLE, OR NON-INFRINGEMENT, INCLUDING ANY NON-INFRINGEMENT
BASED ON THE POSSESSION, USE, OR OTHER EXPLOITATION OF THE OXY OWNED SOFTWARE,
OXY OPERATIONS IP, SUPPLY CHAIN DOCUMENTATION, LICENSED PATENTS, OR CRC DATA AND
DOCUMENTATION.  IN ADDITION, (A) NEITHER PARTY MAKES ANY REPRESENTATION OR
WARRANTY, EXPRESS OR IMPLIED, OF ANY KIND OR DESCRIPTION WITH RESPECT TO THE
QUALITY, ACCURACY, VALUE OR USEFULNESS OF THE OXY OWNED SOFTWARE, OXY OPERATIONS
IP, SUPPLY CHAIN DOCUMENTATION, LICENSED PATENTS, OR THE CRC DATA AND
DOCUMENTATION, AND (B) OPC MAKES NO REPRESENTATION OR WARRANTY THAT CRC’S USE OF
THE OXY OWNED SOFTWARE WILL BE UNINTERRUPTED OR ERROR-FREE.  ALL OF THE
FOREGOING WARRANTIES ARE HEREBY DISCLAIMED.

 

10.3                        No Consequential Damages.  NEITHER PARTY SHALL IN
ANY EVENT BE LIABLE TO THE OTHER PARTY OR ANY OTHER PERSON (INCLUDING ANY
AFFILIATE OF THE OTHER PARTY) FOR ANY PUNITIVE, INDIRECT, INCIDENTAL OR
CONSEQUENTIAL DAMAGES WHATSOEVER RESULTING FROM OR ARISING OUT OF THIS LICENSE
AGREEMENT OR THE POSSESSION, USE, OR OTHER EXPLOITATION BY A PARTY OR ITS
AFFILIATES OR SUCH OTHER PERSON OF THE OXY OWNED SOFTWARE, OXY OPERATIONS IP,
SUPPLY CHAIN DOCUMENTATION, LICENSED PATENTS, OR CRC DATA AND DOCUMENTATION,
INCLUDING LOSS OF PROFIT, LOSS OF OPPORTUNITY, OR BUSINESS

 

11

--------------------------------------------------------------------------------


 

INTERRUPTION, HOWEVER THE SAME MAY BE CAUSED AND EVEN IF A PARTY HAS BEEN
ADVISED OF THE POSSIBILITY OF SUCH DAMAGES OR LOSS.

 

11.                               Miscellaneous

 

11.1                        Non-exclusivity.  This License Agreement is
non-exclusive. Nothing in this License Agreement prevents OPC from granting
rights to any or all of the Oxy Owned Software, Oxy Owned Operations IP, Supply
Chain Documentation, and/or Licensed Patents to any Third Parties on such prices
and terms as OPC may establish, and nothing in this License Agreement prevents
CRC from granting rights to any or all of the CRC Owned Data and Documentation
to any Third Parties on such prices and terms as CRC may establish.

 

11.2                        Entirety of Agreement.  This License Agreement and
the SDA contain the entire agreement between the Parties with respect to the
subject matter hereof, supersede all previous agreements, negotiations,
discussions, writings, understandings, commitments and conversations with
respect to such subject matter and there are no agreements or understandings
between the Parties other than those set forth or referred to herein or therein.

 

11.3                        Incorporation of Provisions of SDA.  The following
provisions of the SDA are hereby incorporated by reference and will apply to
this License Agreement as if fully set forth herein: Article IV (Dispute
Resolution); Sections 10.1 (Counterparts; Corporate Power), 10.2 (Governing Law;
Waiver of Trial by Jury); 10.4 (Third Party Beneficiaries), except as expressly
set forth otherwise in this Agreement, 10.6 (Severability), 10.7 (Force
Majeure), 10.9 (Expenses), 10.11 (Headings), 10.13 (Waivers of Default), 10.14
(Specific Performance), 10.15 (Amendments), and 10.16 (Interpretation).

 

11.4                        Notices.  All notices, requests, claims, demands or
other communications under this License Agreement shall be in writing and shall
be given or made (and shall be deemed to have been duly given or made upon
receipt) by delivery in person, by overnight courier service, by facsimile or
electronic transmission with receipt confirmed (followed by delivery of an
original via overnight courier service), or by registered or certified mail
(postage prepaid, return receipt requested) to the respective Parties at the
following addresses (or at such other address for a Party as shall be specified
in a notice given in accordance with this Section 11.4):

 

If to OPC:

 

Occidental Petroleum Corporation

5 Greenway Plaza

Houston, Texas 77046-0506

Facsimile: (713) 985-8934

Attention:  General Counsel

 

12

--------------------------------------------------------------------------------


 

If to CRC:

 

California Resources Corporation

10889 Wilshire Boulevard

Los Angeles, California 90024

Facsimile: (310) 443-6192

Attention:  General Counsel

 

Any Party may, by notice to the other Party, change the address and contact
person to which any such notices are to be given.

 

11.5                        Survival.  Those provisions that would require
survival in order to give them full force and effect, including Sections 7—11,
shall survive the termination or expiration of this License Agreement,
regardless of the date, cause or manner of such termination.

 

11.6                        No Partnership or Joint Venture.  This License
Agreement shall not be deemed to create a legal partnership, agency or joint
venture between or among any of the Parties hereto or between or among any
partners, members or stockholders or any Affiliates (as defined in the
Securities Act of 1933, as amended) of any of them.  All liabilities and
obligations hereunder are the sole and separate responsibility of each Party,
and are not joint and several.

 

[Signature page follows.]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have signed this License Agreement as of the
date first set forth above.

 

 

OPC:

 

 

 

OCCIDENTAL PETROLEUM CORPORATION

 

 

 

 

 

By:

/s/ Ioannis Charalambous

 

Name:

Ioannis Charalambous

 

Title:

Vice President and General Counsel

 

Signature Page to Intellectual Property License Agreement

 

14

--------------------------------------------------------------------------------


 

 

OXY USA (for purposes of Section 3 only):

 

 

 

OXY USA Inc.

 

 

 

 

 

By:

/s/ Nicole E. Clark

 

Name:

Nicole E. Clark

 

Title:

Vice President and Secretary

 

Signature Page to Intellectual Property License Agreement

 

15

--------------------------------------------------------------------------------


 

 

CRC:

 

 

 

CALIFORNIA RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Todd A. Stevens

 

Name:

Todd A. Stevens

 

Title:

President and Chief Executive Officer

 

Signature Page to Intellectual Property License Agreement

 

16

--------------------------------------------------------------------------------


 

Exhibit A

 

Oxy Owned Software

 

No.

 

Name

 

Notes

1.

 

AD Tools

 

 

2.

 

AFE - ElkHills

 

 

3.

 

AFE - FP&A

 

 

4.

 

Application MarketPlace

 

 

5.

 

Audit Pack

 

 

6.

 

Business Names and Associates

 

 

7.

 

Business Unit Dashboard KPI

 

 

8.

 

CATTS Report

 

 

9.

 

Centralized Delegation of Authority

 

 

10.

 

Credit & Accounts Receivable Reporting System

 

 

11.

 

Deployment Console

 

 

12.

 

Elk Hills Mobile Self-Assessment Check Lists

 

 

13.

 

Elk Phone

 

 

14.

 

eMinder

 

 

15.

 

Field Assist

 

(a)

16.

 

FileNET Access Request

 

 

17.

 

FileNET Doc Link

 

 

18.

 

FileNET InvoiceLink

 

 

19.

 

FileNET OxyDocs

 

 

20.

 

FinODS

 

 

21.

 

FracFocus

 

 

22.

 

Global Phone Directory

 

 

23.

 

HES and Management Crew Visits

 

 

24.

 

HES Contractor Hours

 

 

25.

 

HES Risk Registers

 

 

26.

 

IDM.Oxy.com

 

 

27.

 

IPTracker

 

 

28.

 

IRS

 

 

29.

 

KMS Single Sign On Validation

 

 

30.

 

LaunchXP

 

 

31.

 

Matching Gifts

 

 

32.

 

MAWAS/CONWAS HES OOG Executive Reporting

 

 

33.

 

Meter Cross Reference & Hierarchy System

 

 

 

17

--------------------------------------------------------------------------------


 

No.

 

Name

 

Notes

34.

 

Monthly Contractor (Web)

 

 

35.

 

MSDS Archive Search

 

 

36.

 

Network Printer Locator

 

 

37.

 

New Hire Website (OxyLink)

 

 

38.

 

NMM

 

 

39.

 

OAS (Domestic)

 

 

40.

 

ODBC for Ingres 9.2

 

 

41.

 

OPC Reserves Template Add-In(ResAddin)

 

 

42.

 

Oracle Password Change Tool

 

 

43.

 

OTS Monthly Maintenance Module

 

 

44.

 

OXY Absence and Travel Request System

 

 

45.

 

OXY Corporate AFE

 

 

46.

 

Oxy Desktop Service

 

 

47.

 

OXY GIS

 

 

48.

 

Oxy Promotional Products

 

 

49.

 

Oxy Reports

 

 

50.

 

Oxy Safety Toolbox

 

 

51.

 

OxyLink Home Page

 

 

52.

 

OxyNet Location Pages

 

 

53.

 

OxyNET News & Events

 

 

54.

 

OxyRoyalty.com

 

 

55.

 

OxyTools

 

 

56.

 

PC Inventory

 

 

57.

 

Personal Meter Hierarchy

 

 

58.

 

Petrel 3D Surveillance Plug-in

 

 

59.

 

Petrel Dykstra Parsons Plug-in

 

 

60.

 

Power² Observation Checklist

 

 

61.

 

Property Master

 

 

62.

 

Property Ownership System

 

 

63.

 

PSP ODS (Operational Data Store)

 

 

64.

 

RPCNet AFE Prep Tool

 

 

65.

 

Run Ticket System

 

 

66.

 

Software Asset Management

 

 

67.

 

SPLITS

 

 

68.

 

SSO for ADP Executive Benefits

 

 

69.

 

SSO for Sungard

 

 

70.

 

SSO for Talent Management

 

 

 

18

--------------------------------------------------------------------------------


 

No.

 

Name

 

Notes

71.

 

SSO for Taleo

 

 

72.

 

SSO for Training Mine

 

 

73.

 

Tank Setting OIT

 

 

74.

 

Taproot 5.x Web Client Configuration

 

 

75.

 

Taproot Snapchart Caspol

 

 

76.

 

THUMS Dashboard

 

 

77.

 

Transenergy

 

 

78.

 

Unplanned Outage Notification System

 

 

79.

 

Vendor Gift and Entertainment Disclosure

 

 

80.

 

Voice Circuit Inventory

 

 

81.

 

Well Select

 

 

82.

 

Work Accident Summary

 

 

83.

 

WST

 

 

 

Notes:

 

(a):                 Does not include any “Petrasoft Derivatives” as defined and
licensed to OPC and its Affiliates in the Field Assist License and Services
Agreement between PetraSoft Consulting Inc. and OXY Inc., dated May 16, 2012.

 

19

--------------------------------------------------------------------------------


 

Exhibit B

Oxy Owned Operations IP and Supply Chain Documentation

 

1.                                      All Intellectual Property (other than
the Licensed Patents and Intellectual Property in the Oxy Owned Software and
Supply Chain Documentation) (a) owned by OPC or its Affiliates immediately prior
to the Distribution Date, and (b) necessary for the conduct of the business of
CRC and its Subsidiaries as conducted immediately prior to the Distribution Date
(all of the foregoing, the “Oxy Owned Operations IP”), including:

 

·                  Formulas and procedures for IOR and EOR methods, including
water injection, steam injection, CO2 injection, gas injection and chemical
injection; and

 

·                  Proprietary processes and procedures for drilling wellbore
anti-collision (e.g., assessing and mitigating risk).

 

2.                                      Intellectual Property in the following
documentation (the “Supply Chain Documentation”):

 

When used in this Exhibit B, the following terms shall have the meanings set
forth below:

 

(i)                                     “iSupplier Portal” means the Oracle
iSupplier Portal that is a component of the Oracle E-Business Suite application
software licensed by OPC or its Affiliates.

 

(ii)                                  “Supplier Webpage” means an external
website maintained by OPC containing a collection of Oxy Owned Operations IP and
Documentation related to orientation, support information, and tools for
prospective or registered suppliers of OPC.

 

(iii)                               “Supply Chain Global Process Governance
Teamsite” means an internal website maintained by OPC containing a collection of
Oxy Owned Operations IP and Documentation related to support information and
tools for supply chain processes, systems, departments, and internal
stakeholders.

 

The documents listed below are the versions of such documents existing at the
referenced locations as of the Distribution Date.

 

Document Name

 

Document Description

 

Document Type

 

Location

Process Webpages

 

List of tabs within the Supply Chain Global Process Governance Teamsite

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/PROCESS%20WEBPAGES/Forms/AllItems.aspx

ADP Supplier Contract Conversion

 

List to administrate and track the ADP (Automatic Data Processing, Inc.)
supplier contract conversion

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/ADP%20Supplier%20Contract%20Conversion/AllItems.aspx

 

20

--------------------------------------------------------------------------------


 

Document Name

 

Document Description

 

Document Type

 

Location

Approved Forms Administration

 

List to administrate and track approved forms publication

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/Approved%20Forms%20Administration/AllItems.aspx

Dashboards and Reports

 

List of reports and dashboards on the Supply Chain Global Process Governance
Teamsite

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/SCM%20Documents/AllItems.aspx

Documentation

 

Training materials, process instructions, and templates

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/PROCESS%20QUICK%20REFERENCES/AllItems.aspx

Item Master Administration

 

List to administrate and track item master requests

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/Item%20Master%20Administration/AllItems.aspx

P-Card Audit Violations List

 

List to administrate and track p-card audit violations

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/PCard_Audit_Violations_List/AllItems.aspx

Processes — SCM

 

List of supply chain management (SCM) processes

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/SCM%20Processes%20Links/AllItems.aspx

Supplier Inquiry List

 

List to administrate and track resolution of supplier help desk inquiries

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/Supplier%20Inquiry%20List/SUPPLIER%20INQUIRIES%20ALL.aspx

Supplier Merge List

 

List to administrate and track resolution of supplier merge cases

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/SUPPLIER%20MERGE%20LIST/AllItems.aspx

 

21

--------------------------------------------------------------------------------


 

Document Name

 

Document Description

 

Document Type

 

Location

Vendor Master Requests

 

List to administrate and track resolution of requests for supplier registration,
onboarding, modifications, inactivation, reactivations, iSupplier supplier
contact registration, and contract related data setup; only applicable in USA

 

Supply Chain Global Process Governance Teamsite

 

http://teamsites-houston.oxy.com/oogc/ONEOXY_SCM/Lists/Vendor_Master_Requests_List/AllItems.aspx

Supplier Webpage Main Page

 

Home page for orientation, support information and tools for prospective or
registered suppliers

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Pages/overview.aspx

Prospective Supplier Registration Page

 

Web page for prospective suppliers to register

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Pages/ProSup.aspx

User Guide — Submit Prospective Supplier Registration Form

 

Online user guide that describes how prospective suppliers can submit a
registration form

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/iSupplier%20Portal%20User%20Handbook.pdf

User Guide — Overview to Access, Passwords, Navigation and Notifications

 

Online user guide that provides a general overview of the iSupplier Portal
(i.e., how to access, reset passwords, navigate, define preferences and
notifications)

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Overview%20to%20%20Access,%20Passwords,%20Navigation%20and%20Notifications.pdf

User Guide — Administrate Users - Security Administrator

 

Online user guide that describes how to create, update, inactivate iSupplier
Portal users, and reset user passwords

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Administrate%20Users%20-%20Security%20Administrator.pdf

 

22

--------------------------------------------------------------------------------


 

Document Name

 

Document Description

 

Document Type

 

Location

User Guide — Respond to Request for Information (RFI)

 

Online user guide that describes how to view, acknowledge and submit response to
request ror information (RFI)

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Respond%20to%20Request%20for%20Information%20(RFI).pdf

User Guide — Quote Request for Quotation (RFQ)

 

Online user guide that describes how to view, acknowledge and submit quote for
request for quotation (RFQ)

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Quote%20Request%20for%20Quotation%20(RFQ).pdf

User Guide — View and/or Accept Purchasing Documents

 

Online user guide that describes how to view purchasing documents (purchase
orders, services orders, contracts, master services agreements, etc.), their
price, and to electronically accept a purchasing document

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/iSupplier%20User%20Guide%20-%20View%20or%20Accept%20Purchasing%20Documents%20V3.pdf

User Guide —View Receipts and Returns

 

Online user guide that describes how to view receipts and returns

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/UserGuide_ViewReceiptsandReturns.pdf

User Guide — View and Submit Contractual Deliverables

 

Online user guide that describes how to view and submit information and
documentation associated with a purchasing document

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20View%20and%20Submit%20Contractual%20Deliverables.pdf

User Guide — View Invoices and Payments

 

Online user guide that describes how to view invoices and payments

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20View%20Invoices%20and%20Payments.pdf

 

23

--------------------------------------------------------------------------------


 

Document Name

 

Document Description

 

Document Type

 

Location

User Guide — Create Invoices

 

Online user guide that describes how to electronically submit invoices against
standard purchase orders

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Create%20Invoices.pdf

User Guide — Create and View Credit Memos

 

Online user guide that describes how to electronically submit credit memos

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/User%20Guide%20-%20Create%20and%20View%20Credit%20Memos.pdf

User Guide — Create iSupplier Supplier Charges

 

Online user guide that describes how to , and electronically view and submit
supplier charges and field ticket invoices against agreements

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/View_and_Create_Supplier_Charges_Invoices.pdf

Integrated Supplier Implementation Guide

 

Online supplier implementation guide containing the standards used for secured
electronic invoice data exchange (i.e. supplier charges)

 

Supplier Webpage

 

http://www.oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/INTEGRATED_SUPPLIER_IMPLEMENTATION_GUIDE%20V1.pdf

Supplier B2B Integration Readiness and Technical Assessment Questionnaire

 

Questionnaire to capture critical information necessary to assess whether
electronic business data can be exchanged with a supplier

 

Supplier Webpage

 

http://www.oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/Supplier_B2B
Integration_Readiness_and_Technical_Assessment_Questionnair.docx

Registered Supplier Information Modification Form

 

Online form used for currently registered suppliers to add, remove, or modify
information on a supplier’s registration form

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/Supplier_Registration_Modification_Form.docx

Frequently Asked Questions

 

Online guide providing answers to frequently asked questions about the iSupplier
Portal, supplier invoices, etc.

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Documents/iSupplier_Portal_FAQs.pdf

 

24

--------------------------------------------------------------------------------


 

Document Name

 

Document Description

 

Document Type

 

Location

Supplier Help Desk Page

 

Web page allowing users to submit inquiries regarding the iSupplier Portal and
supplier related business processes

 

Supplier Webpage

 

http://oxy.com/OurBusinesses/OilAndGas/DBWU/Pages/supplierinquiry.aspx

 

25

--------------------------------------------------------------------------------


 

Exhibit C

CRC Owned Data and Documentation

 

The data and documentation set forth in Schedule 1.3(c) (CRC Intellectual
Property) of the SDA.

 

26

--------------------------------------------------------------------------------